[Cite as State v. Slife, 2021-Ohio-644.]




                        IN THE COURT OF APPEALS OF OHIO
                            THIRD APPELLATE DISTRICT
                                AUGLAIZE COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                    CASE NO. 2-20-17

        v.

TRENTON SLIFE,                                                 OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Auglaize County Common Pleas Court
                           Trial Court No. 2020 CR 0039

                                           Judgment Affirmed

                               Date of Decision: March 8, 2021




APPEARANCES:

        Gerald F. Siesel for Appellant

        Edwin A. Pierce for Appellee
Case No. 2-20-17


MILLER, J.

      {¶1} Defendant-appellant, Trenton Slife, appeals the August 20, 2020

judgment of sentence of the Auglaize County Court of Common Pleas. For the

reasons that follow, we affirm.

                                   Background

      {¶2} On July 18, 2019, officers of the St. Marys Police Department

responded to a call of a male sleeping or passed out in a black Nissan automobile

parked on South Front Street in St. Marys, Ohio. The responding officers identified

Slife as the occupant of the Nissan, and he was detained pending the arrival of a

drug-detection dog. When the drug-detection dog arrived, it was led around Slife’s

vehicle. The drug-detection dog alerted to the presence of drugs, and Slife was

ordered to exit the vehicle. Once Slife exited the vehicle, the responding officers

proceeded to conduct a search of Slife’s person. During the search, the officers

discovered a jar containing an unknown green crystalline substance, which was later

identified as 3.26 grams of methamphetamine.

      {¶3} On March 5, 2020, the Auglaize County Grand Jury indicted Slife on

one count of possession of methamphetamine in violation of R.C. 2925.11(A),

(C)(1)(b), a third-degree felony. On March 13, 2020, Slife appeared for arraignment

and pleaded not guilty.




                                        -2-
Case No. 2-20-17


       {¶4} Pursuant to the parties’ plea negotiations, the State filed a bill of

information on July 23, 2020. Under the bill of information, Slife was charged with

one count of aggravated trafficking in methamphetamine in violation of R.C.

2925.03(A)(2), (C)(1)(a), a fourth-degree felony.

       {¶5} A change of plea hearing was held on July 28, 2020, at which time Slife

pleaded guilty to the single count of the bill of information. In exchange for the

guilty plea, the State agreed to a jointly recommended sentence of 15 months’

imprisonment. The trial court accepted Slife’s plea and entered a finding of guilty.

The trial court filed its judgment entry of conviction on July 29, 2020. The matter

was continued for the preparation of a pre-sentence investigation.

       {¶6} The sentencing hearing was held on August 19, 2020. Rather than

sentencing Slife to the jointly recommended sentence of 15 months in prison, the

trial court sentenced Slife to the maximum 18 months in prison. The trial court filed

its judgment entry of sentence on August 20, 2020.

       {¶7} On September 18, 2020, Slife filed a notice of appeal. He raises one

assignment of error for our review.

                              Assignment of Error

       The trial court’s sentencing of the defendant-appellant to a
       maximum sentence totaling eighteen (18) months, being in excess
       of the jointly recommended fifteen (15) months constituted a
       clear and convincing violation of the law in failing to properly
       consider and apply the felony sentencing guidelines set forth in
       Ohio Revised Code, Section 2929.11 and 2929.12.

                                         -3-
Case No. 2-20-17



       {¶8} In his assignment of error, Slife argues that the trial court erred by

sentencing him to 18 months in prison without giving proper consideration to the

sentencing criteria of R.C. 2929.11 and 2929.12.

                                  Standard of Review

       {¶9} Under R.C. 2953.08(G)(2), an appellate court may reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

                                   Relevant Authority

       {¶10} “‘Trial courts have full discretion to impose any sentence within the

statutory range.’” State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶

9, quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. A sentence

imposed within the statutory range is not contrary to law as long as the trial court

considered the purposes and principles of felony sentencing contained in R.C.



                                           -4-
Case No. 2-20-17


2929.11 and the sentencing factors contained in R.C. 2929.12. State v. Dorsey, 2d

Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 15.

       {¶11} R.C. 2929.11 provides, in pertinent part, that the “overriding purposes

of felony sentencing are to protect the public from future crime by the offender and

others, to punish the offender, and to promote the effective rehabilitation of the

offender using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local government

resources.”   R.C. 2929.11(A).     To achieve the overriding purposes of felony

sentencing, R.C. 2929.11 directs courts to “consider the need for incapacitating the

offender, deterring the offender and others from future crime, rehabilitating the

offender, and making restitution to the victim of the offense, the public, or both.”

Id. In addition, R.C. 2929.11(B) instructs that a sentence imposed for a felony “shall

be reasonably calculated to achieve the three overriding purposes of felony

sentencing * * *, commensurate with and not demeaning to the seriousness of the

offender’s conduct and its impact upon the victim, and consistent with sentences

imposed for similar crimes committed by similar offenders.”

       {¶12} “In accordance with these principles, the trial court must consider the

factors set forth in R.C. 2929.12(B)-(E) relating to the seriousness of the offender’s

conduct and the likelihood of the offender’s recidivism.” Smith at ¶ 10, citing R.C.

2929.12(A). In addition, the trial court must consider the factors set forth in R.C.


                                         -5-
Case No. 2-20-17


2929.12(F) pertaining to the offender’s service in the armed forces of the United

States. R.C. 2929.12(A). A sentencing court has broad discretion to determine how

much weight to assign to each sentencing factor in R.C. 2929.12. Smith at ¶ 15;

State v. Brimacombe, 195 Ohio App.3d 524, 2011-Ohio-5032, ¶ 18 (6th Dist.); State

v. Arnett, 88 Ohio St.3d 208, 215 (2000).

       {¶13} Recently, in State v. Jones, ___ Ohio St.3d ___, 2020-Ohio-6729, the

Supreme Court of Ohio clarified the proper scope of review of felony sentences

imposed in cases, like the present case, where the defendant’s appeal challenged the

trial court’s application of R.C. 2929.11 and 2929.12. In Jones, the court held that

R.C. 2953.08(G)(2)(b) “does not provide a basis for an appellate court to modify or

vacate a sentence based on its view that the sentence is not supported by the record

under R.C. 2929.11 and 2929.12.” Id. at ¶ 39. In reaching this conclusion, the court

explained that R.C. 2953.08(G)(2)(a) permits an appellate court to modify or vacate

a sentence if the appellate court clearly and convincingly finds that the record does

not support the sentencing court’s findings under certain specified statutory

provisions. Id. at ¶ 28. However, R.C. 2929.11 and 2929.12 are not among the

statutory provisions listed in R.C. 2953.08(G)(2)(a). Id. Instead, only “R.C.

2929.13(B) and (D), 2929.14(B)(2)(e) and (C)(4), and 2929.20(I) are specified” in

R.C. 2953.08(G)(2)(a). Id. Furthermore, the court explained that “an appellate

court’s determination that the record does not support a sentence does not equate to


                                         -6-
Case No. 2-20-17


a determination that the sentence is ‘otherwise contrary to law’ as that term is used

in R.C. 2953.08(G)(2)(b).” Id. at ¶ 32. Accordingly, “pursuant to Jones, an

appellate court errs if it * * * modifies or vacates a sentence ‘based on the lack of

support in the record for the trial court’s findings under R.C. 2929.11 and R.C.

2929.12.’” Dorsey, 2021-Ohio-76, at ¶ 17, quoting Jones at ¶ 29.

                                      Analysis

       {¶14} In the instant case, Slife was convicted of one count of aggravated

trafficking in methamphetamine in violation of R.C. 2925.03(A)(2), a fourth-degree

felony. For fourth-degree felony offenses, “the prison term shall be a definite term

of six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen,

seventeen, or eighteen months.” R.C. 2929.14(A)(4). The trial court sentenced

Slife to 18 months in prison, which is within the statutory range prescribed by the

legislature.

       {¶15} Furthermore, the record affirmatively reflects that the trial court

considered R.C. 2929.11 and 2929.12 when it sentenced Slife. At the sentencing

hearing, the trial court specifically remarked that it had considered the purposes and

principles of felony sentencing under R.C. 2929.11 and the factors contained in R.C.

2929.12. Additionally, in its sentencing entry filed on August 20, 2020, the trial

court stated it had considered “the principles and purposes of sentencing under [R.C.

2929.11], and * * * balanced the seriousness and recidivism factors under [R.C.


                                         -7-
Case No. 2-20-17


2929.12].” Although the trial court did not elaborate on its consideration of R.C.

2929.11 and 2929.12, “[a] trial court’s statement that it considered the required

statutory factors, without more, is sufficient to fulfill its obligations under the

sentencing statutes.” State v. Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-

5554, ¶ 32. Therefore, because Slife’s sentence is within the statutory range and the

record supports that the trial court fulfilled its obligation of considering R.C.

2929.11 and 2929.12, Slife’s sentence is not contrary to law. Dorsey at ¶ 18-19;

Maggette at ¶ 30, 36.

         {¶16} Nevertheless, Slife argues R.C. 2929.11 and 2929.12 clearly indicate

leniency was appropriate. He claims that R.C. 2929.11 and 2929.12 by law point

toward the trial court following the joint recommendation rather than sentencing

him to more time. Thus, Slife essentially argues that his sentence is unsupported by

the record both because the trial court did not properly balance the R.C. 2929.12(B)-

(F) factors and because his 18-month prison sentence is not the sentence that would

most effectively achieve the overriding purposes of felony sentencing.

         {¶17} Even if we were to agree with Slife that the trial court erroneously

weighed the factors under R.C. 2929.11 and 2929.12, in light of the Supreme Court

of Ohio’s holding in Jones,1 we could not vacate or modify Slife’s sentence on that



1
 Because Jones was decided after the parties submitted their appellate briefs in this case, neither party has
had the opportunity to address its applicability. However, Jones “does not change the law” but instead
“clarifies existing law and precedents.” State v. Roberts, 5th Dist. Richland No. 2020 CA 0035, 2021-Ohio-

                                                    -8-
Case No. 2-20-17


basis. An appellate court may not supplant its judgment for that of the trial court.

See State v. Roberts, 5th Dist. Richland No. 2020 CA 0035, 2021-Ohio-90, ¶ 103

(confirming that R.C. 2953.08(G)(2)(b) does not allow an appellate court to vacate

or modify a sentence based on the court’s view that the sentence is not supported by

the record under R.C. 2929.11 and 2929.12 and upholding the defendant’s sentence

because the trial court complied with applicable rules and sentencing statutes and

the sentence was within the statutory sentencing range). As discussed above, Slife’s

sentence is within the statutory range and it is clear that the trial court considered

R.C. 2929.11 and 2929.12. Hence, Slife’s sentence is not clearly and convincingly

contrary to law, and it must therefore be affirmed.

        {¶18} Slife’s assignment of error is overruled.

        {¶19} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of sentence of the Auglaize

County Common Pleas Court.

                                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




90, ¶ 81, fn. 2. Therefore, we elect to apply Jones to the instant case without the benefit of supplemental
briefing.

                                                   -9-